Exhibit 10.1

[eei_logo.jpg]

30 Shelter Rock Road    Danbury, CT 06810      Tel: (203) 797-2699   Fax: (203)
797-2697

--------------------------------------------------------------------------------


November 8, 2006

Mr. Timothy Coyne
51 Hunter Ridge Road
Monroe, CT 06468

Dear Tim:

I am pleased to confirm the verbal offer extended to you by Michael Reed,
President and CEO, on November 7, 2006, for the position of Chief Financial
Officer. You will be reporting to Mr. Reed.

Your compensation in the amount of $5,769.23 will be paid bi-weekly provided you
have rendered services in that period, subject to any deductions permitted under
law. Your compensation will also include a 35% bonus opportunity and 150K
options vesting over a four (4) year period.

As a full time, exempt employee, you are eligible for all applicable benefits,
which have been separately described. However, any benefits currently provided
may be changed, supplemented or deleted in the future. You will accrue seven (7)
personal/sick days (Personal Excuse Time) and fifteen (15) vacation days per
year as well as paid holidays in accordance with our company policy.

On your first day of work, please be prepared to provide employment eligibility
verification. Enclosed you will find a form outlining suitable forms of
identification which can be submitted.

This offer of employment is contingent upon completion of background checks
(completed) and passing your employment physical exam and drug test.

Electro Energy Inc. is an at-will employer. This means that both you and Electro
Energy Inc. reserve the right to terminate the employment relationship at any
time for any reason. This letter serves only to confirm our verbal discussion of
your employment and does not constitute a contract of employment.

If you are in agreement with the terms of this offer of employment, please sign
the enclosed copy of this letter and return it to me in the envelope provided.
Please keep a copy for your records.

I am pleased that you will be joining our team and look forward to working with
you.

Sincerely,

/s/ Maureen Berg
Maureen Berg
Human Resources Manager



I agree with and accept this offer of employment.

/s/ Timothy Coyne November 20, 2006

--------------------------------------------------------------------------------

Employee Name Date


1

--------------------------------------------------------------------------------



[eei_logo.jpg]


EMPLOYEE ACKNOWLEDGEMENT


EMPLOYEE STATEMENT

        In accepting employment with Electro Energy Inc., I, Timothy E. Coyne
agree: (1) my wage/salary is $5,769.23 paid bi-weekly; (2) the starting date for
work is November 20, 2006: and (3) my job title is Chief Financial Officer. I
have received the employee handbook of the Employer’s parent company, Electro
Energy, Inc., and agree to comply with its provisions and any other rules.
Neither the handbook, practices, nor any communications create an employment
contract or term. I agree and acknowledge that, unless and until the Employer
and I enter into a written agreement to the contrary, I am an Employee at Will,
as defined in the employee handbook. I understand that the policies and benefits
communicated to me are subject to change, interpretation and review by my
Employer at any time.

        My Employer may impart to me confidential information, including,
without limitation, designs, pricing, financial information, personnel
information, real estate information, marketing strategies, customer profiles
and the like (collectively “confidential information”). I hereby acknowledge my
Employers’ exclusive ownership of such confidential information.

        I agree: (1) only to use the confidential business information in order
to fulfill my employment duties with my Employer: (2) only to communicate the
confidential information to fellow employees on need-to know basis: and (3) not
to otherwise disclose or use, at any time, any confidential information. As an
example, and not a limitation, I understand that I am not to use or provide
confidential information for the purpose of trading any securities of Electro
Energy, Inc./Employer. Upon demand of my Employer or termination of my
employment, I will deliver to my Employer all the blueprints, manuals, designs,
photographs recordings, and any other medium by which, through which, or on
which confidential information has been recorded or stored, which are in my
possession, custody, or control.

        I further agree that the disclosure or use of any confidential
information in breach of this understanding, would cause irreparable harm to my
Employer and accordingly, not only can my Employer seek damages, but I agree to
the issuance of the permanent injunction against me restraining such disclosure
and use, and I agree that any court of competent jurisdiction, selected by my
Employer, shall have personal jurisdiction over me.

        I agree that neither this document nor any other communication shall
bind my Employer, to employ me now, or in the future, that no consideration has
been furnished to my Employer for my employment, other than my services, and
that my employment may be terminated by my Employer or me, with or without
notice, at any time for any reason or for no reason. I further agree that if my
employment is terminated by my Employer, it can be done without liability to me
for wages or salary, except such as may have been earned or which may be due by
virtue of applicable statutes. I understand that only the President of Electro
Energy, Inc. has any authority to enter into any agreement for employment for
any specified period, or to assure any benefits or terms or conditions of
employment, or to make any agreement contrary to this statement. I also
understand and agree that the terms of my employment may not be modified orally,
and that if such a modification is made it must be in writing and signed by the
President of Electro Energy, Inc.

        I agree not to recruit and not to assist any other entity in recruiting
any other employee who worked for my Employer during the last twelve (12) months
in which I worked for my Employer. Further; I will not reveal the identity of
any supplier to any competitor of my Employer. These restrictions will apply
during my employment and for twelve (12) months subsequent to my employment . I
understand that in establishing the precise amount of damages for breach of the
provision, for each person recruited about whom I have provided information in
violation of this provision, liquidated damages for such violation shall be the
amount of annual compensation of that person at the Employer.

Employee Signature /s/ Timothy Coyne Date November 20, 2006


Employee Printed Name Timothy Coyne Social Security _________________


2

--------------------------------------------------------------------------------